DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 10/15/2018, claims benefit of Application No. 62/573,125 (filed on 10/16/2017), Application No. 62/573,131 (filed on 10/16/2017), Application No. 62/573,135 (filed on 10/16/2017), and Application No. 62/726,158 (filed on 08/31/2018).
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8, 9, 12, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 12, 14, 15, 17, and 19 of copending Application No. 16/160,978 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims (the claims being examined) is “generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim.” See MPEP 804(II)(B)(1).

Instant Application

Application 16/160,978 (Reference Application)
Claim 1

A neural network-implemented method of training a convolutional neural network, the method including: training a convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the convolutional neural network, providing, as input to the convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.
Claim 1

A neural network-implemented method of training an atrous convolutional neural network, the method including: training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the atrous convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the atrous convolutional neural network, providing, as input to the atrous convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the atrous convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.
Claim 4 

The neural network-implemented method of claim 1, wherein the convolutional neural network comprises dimensionality altering layers that reshape spatial and feature dimensions of a preceding input.
Claim 11

The neural network-implemented method of claim 1, wherein the atrous convolutional neural network comprises dimensionality altering convolution layers that reshape spatial and feature dimensions of a preceding input.
Claim 5

The neural network-implemented method of claim 1, wherein the convolutional neural network is parameterized by a number of residual blocks, a number of skip connections, and a number of residual connections.
Claim 4

The neural network-implemented method of claim 2, wherein the atrous convolutional neural network is parameterized by a number of residual blocks, a number of skip connections, and a number of residual connections.
Claim 6 







The neural network-implemented method of claim 1, wherein the convolutional neural network batch-wise evaluates the training examples during an epoch.
Claim 14

The neural network-implemented method of claim 1, wherein the atrous convolutional neural network batch-wise evaluates the training examples during an epoch.

Claim 9 

The neural network-implemented method of claim 8, wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size.

Claim 15

The neural network-implemented method of claim 14, wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size.
Claim 12 

A system including one or more processors coupled to memory, the memory loaded with computer instructions to train a convolutional neural network, the instructions, when executed on the processors, implement actions comprising: training a convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the convolutional neural network, providing, as input to the convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.
Claim 17

A system including one or more processors coupled to memory, the memory loaded with computer instructions to train an atrous convolutional neural network, the instructions, when executed on the processors, implement actions comprising: training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the atrous convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the atrous convolutional neural network, providing, as input to the atrous convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the atrous convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.


A non-transitory computer readable storage medium impressed with computer program instructions to train a convolutional neural network, the instructions, when executed on a processor, implement a method comprising: training a convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the convolutional neural network, providing, as input to the convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.
Claim 19

A non-transitory computer readable storage medium impressed with computer program instructions to train an atrous convolutional neural network, the instructions, when executed on a processor, implement a method comprising: training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the atrous convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the atrous convolutional neural network, providing, as input to the atrous convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the atrous convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.



Reference claim 1 discloses the feature of “training an atrous convolutional neural network” (and other steps associated with training the “atrous convolutional neural network”), these features anticipate instant claim 1’s feature of “training a convolutional neural network” (and other steps associated with training the “convolutional neural network”) because an “atrous convolutional neural network” (reference) is a specific type of “convolutional neural network” (instant). Therefore, instant claim 1 is “generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim.” See MPEP 804(II)(B)(1). The same rationale applies to independent claims 12 and 18 in their comparison with respective claims in 

Claims 2, 3, 13, 14, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 19 of copending Application No. 16/160,978 (reference application) in view of Chen et al. (“DeepLab: Semantic Image Segmentation with Deep Convolutional Nets, Atrous Convolution, and Fully Connected CRFs”). This is a provisional nonstatutory double patenting rejection.
Instant Claim 2 recites “The neural network-implemented method of claim 1, wherein the convolutional neural network is parameterized by a number of convolution layers, a number of convolution filters, and a number of subsampling layers.” Reference Claim 1 teaches the instant claimed “The neural network-implemented method of claim 1”; however, reference claim 1 does not appear to explicitly teach instant claimed “wherein the convolutional neural network is parameterized by a number of convolution layers, a number of convolution filters, and a number of subsampling layers.” Chen et al. teaches this feature in Figs. 3-4, and pg. 837 last full paragraph: “We illustrate the algorithm’s operation in 2-D through a simple example in Fig. 3: Given an image, we assume that we first have a downsampling operation that reduces the resolution by a factor of 2, and then perform a convolution with a kernel-here, the vertical Gaussian derivative.” One of ordinary skill in the art would combine reference claim 1 with the teachings of Chen et al. because it “allows us to compute the responses of any layer at any desirable resolution” (Chen et al. pg. 837 fourth full paragraph). Instant claim 13 recites similar limitations, and is rejected based on reference claim 17 in view of Chen et al. for the same rationale. Instant claim 19 recites similar limitations, and is rejected based on reference claim 19 in view of Chen et al. for the same rationale.
Chen et al. teaches this feature in pg. 839 sixth full paragraph: “we integrate into our system the fully connected CRF model...The pairwise potential has a form that allows for efficient inference while using a fully-connected graph”, which teaches adding a fully connected CRF layer to the model to generate inferences, thus rendering the CRF layer to correspond to fully-connected layer and terminal classification layer. One of ordinary skill in the art would combine reference claim 1 with the teachings of Chen et al. because “coupling the recognition capacity of DCNNs and the fine-grained localization accuracy of fully connected CRFs...show that it is remarkably successful in addressing the localization challenge, producing accurate semantic segmentation results and recovering object boundaries at a level of detail that is well beyond the reach of existing methods” (Chen et al. pg. 839 third full paragraph). Instant claim 14 recites similar limitations, and is rejected based on reference claim 17 in view of Chen et al. for the same rationale. Instant claim 20 recites similar limitations, and is rejected based on reference claim 19 in view of Chen et al. for the same rationale.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/160,978 (reference application) in view of Lanchantin et al. (“Deep Motif Dashboard: Visualizing and Understanding Genomic Sequences Using Deep Neural Networks”). This is a provisional nonstatutory double patenting rejection.
Instant Claim 11 recites “The neural network-implemented method of claim 1, further including one-hot encoding the training examples and providing one-hot encodings as input.” Reference Claim 1 Lanchantin et al. teaches this feature in pg. 2 last full paragraph: “We use the raw nucleotide characters (A,C,G,T) as inputs, where each character is converted into a one-hot encoding (a binary vector with the matching character entry being a 1 and the rest as 0s).” One of ordinary skill in the art would combine reference claim 1 with the teachings of Lanchantin et al. in order to encode input using one-hot encoding such that the input can be “used as the input to a convolutional, recurrent, or convolutional-recurrent module that each outputs a vector of fixed dimension” (Lanchantin et al. pg. 2 last full paragraph).

Claims 10 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 17 of copending Application No. 16/160,978 (reference application) in view of Yao et al. (US 2020/0143205 A1). This is a provisional nonstatutory double patenting rejection.
Instant Claim 10 recites “The neural network-implemented method of claim 9, wherein the convolutional neural network iterates evaluation of the training examples over 10 epochs”, which includes the features of claim 9, “The neural network-implemented method of claim 8, wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size.” Reference Claim 14 teaches the instant claimed “The neural network-implemented method of claim 8”; however, reference claim 14 does not appear to explicitly teach instant claimed “wherein the convolutional neural network iterates evaluation of the training examples over 10 epochs” and “wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size.” Yao et al. teaches these features in pg. 5 [0063]: “In the training phase, the training images have objects that have been identified as to classification and location. The images (e.g., 10,000 images) 
Instant Claim 15 recites “The system of claim 12, wherein the convolutional neural network batch-wise evaluates the training examples during an epoch.” Reference Claim 17 teaches the instant claimed “The system of claim 12”; however, reference claim 17 does not appear to explicitly teach instant claimed “wherein the convolutional neural network batch-wise evaluates the training examples during an epoch.” Yao et al. teaches this feature in pg. 5 [0063]: “In the training phase, the training images have objects that have been identified as to classification and location. The images (e.g., 10,000 images) are split often at random into fixed size batches. For e.g. 10,000 images and 2 images per batch, there will be 5000 batches in total. Operations 806-822 are repeated on each batch size in turns, the complete scanning of all batches (e.g., 5000 iterations) is called a training epoch. Usually, tens of epochs are needed for final convergence regardless of the batch size.” One of ordinary skill in the art would combine reference claim 17 with the teachings of Yao et al. in order to “[train] the system...using reverse connections and objectness priors” because Reverse Connection Pyramid (RCP) “detects objects on each object's corresponding network scales efficiently” (Yao et al. pg. 5 [0063], pg. 2 [0023]).
Instant Claim 16 recites “The system of claim 15, wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size.” As discussed above, Reference Claim 17 in view of Yao et al. teaches Instant Claim 15. Yao et al. further teaches “wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch 
Instant Claim 17 recites “The system of claim 16, wherein the convolutional neural network iterates evaluation of the training examples over 10 epochs.” As discussed above, Reference Claim 17 in view of Yao et al. teaches Instant Claim 16. Yao et al. further teaches “wherein the convolutional neural network iterates evaluation of the training examples over 10 epochs” in pg. 5 [0063]. One of ordinary skill in the art would combine reference claim 17 with the teachings of Yao et al. in order to “[train] the system...using reverse connections and objectness priors” because Reverse Connection Pyramid (RCP) “detects objects on each object's corresponding network scales efficiently” (Yao et al. pg. 5 [0063], pg. 2 [0023]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jim e´nez et al. (“DeepSite: protein-binding site predictor using 3D-convolutional neural networks”) teaches a machine-learning approach for predicting protein-ligand-binding sites.
Lee et al. (“DNA-Level Splice Junction Prediction using Deep Recurrent Neural Networks”) teaches a new ML-based approach using recurrent neural network for computational prediction of splice junctions at DNA level.
None of the prior arts of record, either alone or in combination, teach or suggest the following limitations of independent claims 1, 12, and 18:


Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Non-Statutory Double Patenting Rejection of the rejected base claim is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./               Examiner, Art Unit 2125            

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125